Citation Nr: 0947914	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-35 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition to 
include residuals of right leg sore and tinea versicolor, to 
include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for hypertension to 
include as secondary to Agent Orange exposure.

3.  Entitlement to service connection for erectile 
dysfunction to include as secondary to Agent Orange exposure 
and/or hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
April 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for erectile dysfunction, 
residuals of right leg sore, hypertension and a skin 
condition, claimed as rash on arms, legs, and groin.  The 
Veteran was scheduled for a December 2008 Travel Board 
hearing at the RO but failed to appear or indicate any desire 
to reschedule. 

The issues have been modified as noted on the cover to 
comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin condition 
claimed as a rash on the arms, legs, and groin, to include 
residuals of a right leg sore and tinea versicolor, 
hypertension, and erectile dysfunction.  He contends that all 
of these conditions are related to his exposure to Agent 
Orange in service.  He alternatively asserts that his skin 
condition is directly related to service and that his 
erectile dysfunction is secondary to his hypertension.

The Veteran served in Vietnam from July 8, 1967 to July 4, 
1968.  Thus, he is presumed to have been exposed to 
herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).

The service treatment records show the Veteran was treated 
for a sore on his leg in September 1966 (which is prior to 
his service in Vietnam) and tinea versicolor in April 1968 
(which is during his service in Vietnam).  The records are 
negative for any findings of hypertension or elevated blood 
pressure readings.  At entry into service, the Veteran's 
blood pressure was 130/78 and at discharge from service in 
April 1970, the blood pressure reading was 120/80.  For VA 
purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm, or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm, or greater with a diastolic 
blood pressure of less than 90mm. 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1), under Diseases of the 
Arteries and Veins. These must be confirmed by readings taken 
two or more times on at least three different days. Id.  The 
service treatment records also are negative for any findings 
of erectile dysfunction.

Post-service treatment records include an April 2004 VA 
endocrine clinic note, which shows a diagnosis of 
hypertension and erectile dysfunction.  It was noted that the 
Veteran had hypertension and was there for a follow-up for 
erectile dysfunction.  A private laboratory study result 
dated in April 2003 notes low testosterone levels.  

On October 13, 2009, VA, based on conclusions of the 
Institute of Medicine, added ischemic heart disease to the 
list of illnesses recognized by VA as presumptively 
associated with Agent Orange herbicide exposure.  
Hypertension, however, is a separate disease; thus it is not 
considered under VA's decision.  Nonetheless, the evidence 
shows exposure to herbicides, a current diagnosis of 
hypertension, and a reasonable possibility of a relationship 
between the two.  The Veteran's representative submitted an 
article from the National Academies noting that data 
suggested a possible association between Agent Orange 
exposure and hypertension.  Thus, a VA medical opinion is 
necessary to resolve this claim.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  As the Veteran contends that the 
erectile dysfunction is in part secondary to his 
hypertension, these issues are inextricably intertwined and 
the hypertension issue must be resolved before a decision can 
be made regarding the erectile dysfunction claim.  If 
hypertension is shown as related to service, the examiner 
should address whether the erectile dysfunction is secondary 
to the hypertension either on a direct or aggravation basis.  

Regarding the skin condition, the current medical evidence 
does not reflect any treatment.  The Veteran has indicated, 
however, that he has a current skin condition and he is 
competent to observe any problems with his skin.  McCartt v. 
West, 12 Vet. App. 164, 167-68 (1999).  As the determinative 
issue is whether there is a relationship between any present 
skin condition and the finding of tinea versicolor or 
exposure to herbicides in service, a medical opinion is 
necessary to resolve this matter.  Id.

The Veteran's representative pointed out that the April 2004 
VA endocrine clinic note indicated that this was a follow-up 
examination, which suggested the existence of previous 
medical records.  The Veteran should be contacted again to 
state the location and dates of treatment for his claimed 
disabilities and any relevant records, including prior to 
April 2004, should be obtained.

The Veteran's representative also indicated that the entire 
statement of the case including the analysis section is not 
in the file.  There are two copies of the statement of the 
case in the claims file, one of which is complete.  In order 
to assist the claimant and his representative, copies of the 
complete statement of the case should be provided to them. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
addressing all of the criteria for 
substantiating a service connection claim 
including pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), with 
respect to his service connection claims 
for a skin condition including residuals 
of right leg sore, hypertension, and 
erectile dysfunction, secondary to Agent 
Orange exposure.  The letter should 
include the criteria for substantiating a 
service connection claim on a secondary 
basis.  The letter also should ask the 
Veteran to identify all relevant treatment 
including the dates of such treatment.  

2.  Send the Veteran and his 
representative a complete copy of the 
September 2005 statement of the case.

3.  Obtain any outstanding VA records 
including any records dated prior to April 
2004 and subsequent to September 2005, as 
well as any relevant treatment records 
identified by the Veteran.  

4.  Schedule the Veteran for a dermatology 
examination to determine the following:

(a) List all present skin conditions.

(b) State whether it is at least as likely 
as not that any present skin conditions 
are related to Agent Orange exposure in 
service.

(c)  State whether it is at least as 
likely as not whether any present skin 
conditions are related to the treatment 
for tinea versicolor, or treatment for any 
other skin condition in service.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed.

5.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's current diagnosis of 
hypertension is at least as likely as not 
related to his service, including his 
exposure to Agent Orange in Vietnam.  If 
hypertension is shown as related to 
service, state whether it is at least as 
likely as not that the current 
hypertension caused or aggravated beyond 
the normal progress the Veteran's erectile 
dysfunction.

 A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

6.  Thereafter, any additional development 
deemed appropriate should be conducted.  
If any of the benefits sought remain 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow a reasonable time for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


